THIRD DIVISION
                             ELLINGTON, P. J.,
                        DILLARD and MCFADDEN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 September 30, 2015




In the Court of Appeals of Georgia
 A15A1607. WIGGINS v. THE STATE.

      ELLINGTON, Presiding Judge.

      A Dougherty County jury found Dominique Wiggins guilty of armed robbery,

OCGA § 16-8-41 (a); two counts of aggravated assault, OCGA § 16-5-21 (a) (1)

(2011); and possession of a firearm during the commission of a felony, OCGA § 16-

11-106. Wiggins appeals, contending that the State failed to present sufficient

evidence to support the jury’s finding of guilt beyond a reasonable doubt. For the

reasons which follow, we affirm.

      [O]n an appeal following a conviction, the evidence must be viewed in
      a light most favorable to the verdict, and appellant no longer enjoys a
      presumption of innocence; moreover, on appeal this Court determines
      evidence sufficiency, and does not weigh the evidence or determine
      witness credibility.
(Citation and punctuation omitted.) Webb v. State, 228 Ga. App. 624, 625 (2) (492

S.E.2d 312) (1997); see also Jackson v. Virginia, 443 U.S. 307 (99 SCt 2781, 61

LE2d 560) (1979).

       So viewed, the evidence shows the following. On December 8, 2011, around

9:00 a.m., Wiggins and another man,1 both clothed so as to cover their faces, ran into

the Havmor store, pointed their handguns at the store clerk, and demanded money

along with Newport cigarettes. After being handed approximately $300 and the

cigarettes, the two men fled the store. Upon the arrival of the police, the victim

identified Wiggins, a daily customer, as one of the robbers. Several months later,

when presented with a photographic lineup, the victim, yet again, identified Wiggins.

The robbery was recorded by the store’s surveillance video, which was published to

the jury at trial.

       Shortly after Wiggins was initially identified, officers went to Wiggins’s

residence, where he lived with four other family members, and they were allowed in

to search the premises. Although the officers entered to determine whether Wiggins

and his accomplice were hiding therein, they noticed clothing, in plain view, that

       1
        The State indicted Toddrick Mills as the second gunman, and Mills was tried
jointly with Wiggins. The jury found Wiggins guilty of all charges but were unable
to reach a unanimous verdict as to Mills.

                                          2
matched the description given by the victim. A search warrant was obtained. After a

more thorough search of the residence, the officers found two handguns, one black

and the other silver and black, later identified by the victim as having been in

possession of the robbers, and various items of clothing. They seized clothing

including a jacket depicting a lion or tiger across the back. The victim testified that

Wiggins wore that jacket during the robbery.

      During the investigation, fingerprint evidence was collected from the crime

scene. Officers were not able to lift prints from the two handguns recovered from

Wiggins’s residence. An officer testified that out of the 21 fingerprints recovered

from the crime scene, only four were identifiable, none of which were a match for

Wiggins.

      During trial, Wiggins presented an alibi defense through the testimony of his

girlfriend, Shakilla Cleveland. Cleveland testified that she was with Wiggins at her

home from 8:00 a.m. until around 10:30 a.m. on the day of the robbery.

      The State indicted Wiggins on four counts, charging him with the following

offenses: in Count 1, committing armed robbery in that he “did unlawfully take U. S.

currency . . . from the person of the [victim] by the use of a certain handgun, an

offensive weapon”; in Count 2, committing aggravated assault in that he “did make

                                          3
an assault upon the person of [the victim], with the intent to rob”; in Count 3,

committing aggravated assault in that he “did make an assault upon the person of [the

victim] with a certain handgun, a deadly weapon”; and in Count 4, committing the

offense of possession of a firearm during the commission of a felony in that he “did

unlawfully have on his person a certain handgun. . . during the commission of the

crime of [a]ggravated [a]ssault[.]” The jury found Wiggins guilty beyond a reasonable

doubt on all four counts.

      On appeal, Wiggins contends that the evidence presented was insufficient to

prove guilt beyond a reasonable doubt.

      [T]he critical inquiry on review of the sufficiency of the evidence to
      support a criminal conviction must be not simply to determine whether
      the jury was properly instructed, but to determine whether the record
      evidence could reasonably support a finding of guilt beyond a
      reasonable doubt. But this inquiry does not require a court to ask itself
      whether it believes that the evidence at the trial established guilt beyond
      a reasonable doubt. Instead, the relevant question is whether, after
      viewing the evidence in the light most favorable to the prosecution, any
      rational trier of fact could have found the essential elements of the crime
      beyond a reasonable doubt.




                                          4
(Citations, punctuation, and emphasis omitted.) Jackson v. Virginia, 443 U. S. 307,

318-319 (III) (B) (1979). Thus, our concern here is whether, applying the foregoing

standard, the evidence presented supported Wiggins’s convictions.

      1. Wiggins contends that the evidence was insufficient to support his

convictions because the victim’s identification was mistaken. However, the credibility

of the victim’s identification was a matter to be determined by the jury.2 As this court

has previously held, on appeal “we do not weigh the evidence nor judge the

credibility of the witnesses. Further, we do not speculate which evidence the jury

chose to believe or disbelieve.” (Citation and punctuation omitted.) Thompson v.

State, 210 Ga. App. 655, 656 (1) (436 SE2d 799) (1993). The evidence shows that,

even though Wiggins was covered from head to toe in clothing with only his eyes

visible, the victim was able to identify Wiggins, who spoke during the robbery,

because Wiggins was a regular customer and the victim had watched Wiggins grow

up. Similarly, in Roberts v. State, 317 Ga. App. 385, 386-387 (1) (730 SE2d 753)

(2012), evidence sufficient to support the appellant’s armed robbery conviction

included the victim’s identification of the appellant, who, although masked during the

      2
        See OCGA § 24-6-620 (“The credibility of a witness shall be a matter to be
determined by the trier of fact, and if the case is being heard by a jury, the court shall
give the jury proper instructions as to the credibility of a witness.”).

                                            5
robbery, had been a customer at the victim’s stores since the appellant was a child.

“Contrary to [Wiggins’s] assertion on appeal, the combined evidence set out above

was sufficient to authorize a rational jury to find him guilty beyond a reasonable

doubt of the charged offenses.” (Citation omitted.) Id.

      2. Wiggins argues that it was impossible for him to have committed the charged

offenses because he was at Cleveland’s home at the time of the crime. In support of

this argument, Wiggins points to selected language from Hightower v. State, 224 Ga.

App. 703, 705 (2) (481 SE2d 867) (1997), particularly our statement that “[a]n alibi

defense creates a reasonable doubt on behalf of the accused[.]”

      To the extent Wiggins suggests that, having presented an alibi defense, he

necessarily established reasonable doubt, he is mistaken. As we also explained in

Hightower, evidence of alibi “is simply evidence in support of a defendant’s plea of

not guilty, and should be treated merely as evidence tending to disprove one of the

essential factors in the case of the prosecution, that is, presence of the defendant at

the time and place of the alleged crime.” (Citation and punctuation omitted.) Id. at

704-705 (2). Although Cleveland’s testimony provided an alibi for Wiggins and so

was inconsistent with the testimony of the victim, it was for the jury to assess the

credibility of these witnesses. See, e.g., Newberry v. State, 182 Ga. App. 857 (1) (357

                                          6
SE2d 309) (1987) (The evidence was sufficient to support the appellant’s armed

robbery conviction even though the appellant presented evidence of an alibi which

was corroborated by two others.).

      3. Wiggins further claims that because certain evidence, including items seized

from his home, does not prove his guilt beyond a reasonable doubt, such “confirm[s]

[the] insufficiency of the evidence.” More specifically, Wiggins contends that various

items seized from his home, such as red hats not shown to be used in the robbery; a

black handgun which, he maintains, was not consistent with the handgun used in the

robbery;3 unremarkable gloves; and a graphic tee shirt, were irrelevant and immaterial

to the case. He argues that although Wiggins’s DNA was found on a red hat seized

from his home, this did not connect him with the robbery inasmuch as the victim

testified that the perpetrators had not worn red hats. He points to testimony that the

black handgun and the “lion” design jacket seized by the police were not owned by

Wiggins, but by Wiggins’s brother. And Wiggins shows that there was a lack of

fingerprint evidence connecting him to the crime, notwithstanding that officers

recovered several prints from the crime scene.

      3
         Evidence showed that the black handgun used in the robbery was equipped
with a laser pointer, but that the black handgun seized from Wiggins’s residence was
not equipped with a laser pointer.

                                          7
      All the same, “as long as there is some evidence, even though contradicted, to

support each fact necessary for the state’s case, the verdict will be upheld.” Askew v.

State, 248 Ga. App. 230 (1) (546 SE2d 15) (2001). Thus, we need not determine if all

of the evidence supported the State’s case. Rather, the State presented evidence from

which the jury could conclude that Wiggins was one of the two men who took cash

from the victim by the use of a handgun. Accordingly, we find that any rational trier

of fact could have found Wiggins guilty beyond a reasonable doubt of the crimes for

which he was convicted.

      Judgment affirmed. Dillard and McFadden, JJ., concur.




                                          8